Citation Nr: 1526107	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  14-00 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than an anxiety disorder not otherwise specified (NOS), to include posttraumatic stress disorder (PTSD) and a chronic adjustment disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1979 to April 1988 and from April 2011 to June 2012, with service in Afghanistan.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Veteran has been diagnosed with an anxiety disorder NOS, PTSD and a chronic adjustment disorder.  He is already service connected for his diagnosed anxiety disorder NOS.  In light of these facts, the issue on appeal has been recharacterized as set forth above. 


FINDING OF FACT

The Veteran's PTSD and chronic adjustment disorder are shown as likely as not to be linked to verified in-service stressors.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder other than an anxiety disorder NOS, to include PTSD and a chronic adjustment disorder, have been met.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that all of the elements of service connection have been met in this case.  First, the Board notes that VA was able to corroborate the occurrence of the Veteran's reported in-service stressors.  See April 2013 JSRRC Coordinator Review.  Thus, the requirement of an in-service injury or credible supporting evidence that an in-service stressor occurred has been met.  

Moreover, the Board finds that the competent and credible medical evidence of record shows that the Veteran has been diagnosed with PTSD and a chronic adjustment disorder, and that his psychiatric symptoms are related to the verified in-service stressors he reported.  A November 2012 VA examiner diagnosed the Veteran with an anxiety disorder NOS "as subthreshold PTSD," and further opined that the Veteran's symptoms were related to his reported in-service stressors.  Although the November 2012 VA examiner found that the Veteran did not meet the diagnostic criteria for PTSD at that time because he did not meet the avoidance criteria, a review of his VA medical records show that he was diagnosed with PTSD during the appeal period.  In a December 2013 VA medical record, the Veteran's treating mental health professional confirmed that he suffered from "avoidance, hypervigilance and some level of hyper arousal," diagnosing PTSD and a chronic adjustment disorder in addition to his already diagnosed anxiety disorder NOS.  The mental health professional further stated that the Veteran's anxiety disorder was the result of combat and PTSD, and that he was on medication for the symptoms of his PTSD and anxiety.  The Board finds this evidence sufficient to establish a PTSD diagnosis in accordance with the applicable regulations.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  In light of this evidence, together with the November 2012 VA examiner's opinion that the Veteran's symptoms were related to his in-service stressors, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD and a chronic adjustment disorder, is warranted.  See 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303, 3.304(f).



ORDER

Service connection for an acquired psychiatric disorder other than an anxiety disorder NOS, to include PTSD and a chronic adjustment disorder, is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


